Ducker, Judge:
Claimant on December 21, 1966 filed with the Attorney General of West Virginia a claim of $88.79 for damages to the automobile of its insured, Rolland Carl Mullenax, alleged to have been caused by rocks and boulders in U. S. Route 220 in Grant County, West Virginia, and the case was heard by this Court.
The facts as stipulated by counsel for the claimant and the Attorney General were that at about 3:00 a.m. on January 3, 1965, when claimant was driving his automobile, a 1963 Chevrolet, on U. S. Route 220, then covered with snow, near Peters-burg, Grant County, West Virginia, from his work to his home his car struck rocks and boulders in the road, cast there as a result of work of the State Road Commission in loosening with dynamite the bank of the road and a sudden ■ change in the weather. Claimant proved no knowledge of or notice to the Road Commission of such facts or of any defective or dangerous condition of the road or of any negligence on the part of the Road Commission. Nor was there any evidence as to how claimant was driving his car or what the condition of weather was, except that the road was covered with snow.
We are of the opinion that the claimant has not proved facts sufficient to establish liability on the State, and we, therefore, disallow his claim.
Claim Disallowed.